Case 1:20-cv-01449-LPS Document 12-1 Filed 04/19/21 Page 1 of 3 PageID #: 322




                           EXHIBIT A
Case 1:20-cv-01449-LPS Document 12-1 Filed 04/19/21 Page 2 of 3 PageID #: 323


              1275 Bloom5eld Ave Unit 141, Building 16 to   Drive 130 miles, 2 hr 10 min
              J. Caleb Boggs Federal Building




                                                        Map data ©2021 Google   5 mi
    Case 1:20-cv-01449-LPS Document 12-1 Filed 04/19/21 Page 3 of 3 PageID #: 324


        via I-95 S and NJ Tpke S                 2 hr 10 min
        Fastest route now, avoids road closure      130 miles
        due to construction
           This route has tolls.



        via I-95 S                               2 hr 20 min
                                                    123 miles



        via US-1 S and I-95 S                    2 hr 27 min
                                                    127 miles



Explore J. Caleb Boggs Federal Building




Restaurants   Hotels    Gas stations Parking Lots    More
